Citation Nr: 1140222	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for residuals of fractured ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The prior remand included the issue of entitlement to service connection for scarring of the right hand.  In a June 2011 rating decision, the RO granted service connection for that condition; that issue is no longer before the Board.  

The issue of service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not fracture his ribs in service, and he has no service-connectable residual of any in-service injury to the ribs.

2.  PFB did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of residuals of fractured ribs have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection of PFB have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in July 2007.  

VA has obtained service treatment records (to include hospitalization records), assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  The Veteran has been asked to submit all relevant records in his possession or to provide VA a release for the records, and it appears that all reported and available records have been obtained and associated with the appellant's claims file.  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the June 2010 Board decision. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that VA examinations were not conducted.  None is required, however.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In this case, the evidence is adequate to decide the claims.  As discussed below, the evidence does not suggest that the Veteran has a residual of the in-service rib injury or suggest that PFB had its onset during service or is causally related to service.  Thus, a VA examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Residuals of Fractured Ribs

Service treatment records indicate that the Veteran was involved in a motor vehicle accident on December 13, 1969.  He was initially treated by a local physician and a private hospital and then transferred to an Army hospital on December 14, 1969.  At the time of admission, the Veteran was noted to have facial and forearm lacerations.  The record also notes that the Veteran had sustained two fractured ribs, a notation apparently based on the Veteran's history because the record contains the additional notation that no paperwork accompanied the Veteran to the Army Hospital.  A chest X-ray was performed on December 15, 1969, which revealed no fracture or underlying lung abnormality.  

A July 1975 Reserve examination report reflects the Veteran's history of pain or pressure in the chest, which he explained was due to being stabbed in the back in 1972.  He denied broken bones or bone, joint, or other deformity.  

After review of the evidence, the Board finds service connection is not warranted.  Initially, the Board notes that the record does not corroborate the Veteran's history of fracturing his ribs in service.  The Board acknowledges that the record includes an in-service history of rib fracture.  This history was contradicted by X-ray imaging of the chest, however, and the Board finds the X-ray imaging is significantly more probative than the Veteran's history of fractured ribs.  Thus, the Board finds the Veteran did not fracture his ribs during service.  However, based on complaints of chest pain during service contemporaneous with the motor vehicle accident, the Board finds the evidence does suggest the existence of a rib injury during service.  

The evidence does not suggest the existence of a current residual of that injury, however.  The medical records reflect no findings or histories suggestive of a chronic residual, and the Veteran has not reported the existence of any symptoms at the site of the former injury.  In this case, there is no evidence of a current disability as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, because the Board finds the Veteran does not have a current disability, service connection is not warranted, and the claim is denied.   

PFB

Service treatment records reflect no findings or histories indicative of PFB.  

A July 1975 Reserve examination record reflects the Veteran's history of PFB.  The skin was noted to be "normal" but the record indicates that the Veteran had PFB and should not shave the skin of the face and neck with a blade or electric razor.    

After review of the evidence, the Board finds service connection is not warranted for PFB because the evidence does not suggest that the PFB onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that PFB had its onset in service.  The service treatment records reflect no histories or findings suggestive of PFB, and the first evidence of PFB dates in 1975, more than four years after separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, although competent to do so, the Veteran has not asserted the existence of the symptoms attributed to PFB during and since service.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  The Board acknowledges that, on his claim, the Veteran reported that the PFB began in 1969.  The Veteran has not reported that the symptoms onset during his service in 1969 or that they existed continuously since that time, however, and in the absence of such a history, the Board fins the notation is not a history of continuity of symptomatology since service.  Furthermore, the record does not contain any competent evidence linking the PFB to service.  Thus, service connection is not warranted, and the claim is denied.  


ORDER

Service connection for residuals of fractured ribs is denied.

Service connection for PFB is denied.  


REMAND

The Veteran contends that he was exposed to Agent Orange while he was stationed in Korea.  He has reported that his unit was based approximately 15 miles from the demilitarized zone (DMZ) and that he was hospitalized in the DMZ.  

In February 2011, VA amended its regulations to presume exposure to herbicides for veterans "who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."

The evidence documents that the Veteran served with the 7th Battalion, 2nd Artillery, in Korea from January 1970 to February 1971.  The evidence does not document whether the Veteran's unit served in or near the DMZ, however.  Thus, additional development is needed; specifically, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  See BVA Fast Letter 09-20 (May 6, 2009).   

Additionally, the Veteran should be asked to provide additional information about the date and location of the reported hospitalization.  If this information is provided, it should be determined whether the Veteran was presumptively exposed to herbicides during this hospitalization.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding and relevant VA treatment records, 
to include those dating prior to February 2003 and subsequent 
to December 2003.  The Veteran should also be asked about the 
existence of any outstanding non-VA treatment records, and all 
reported treatment records should be requested.

2.  Ask the Veteran for additional (i.e. more specific) information 
about the reported hospitalization while he was stationed in Korea, 
such as the date of the reported hospitalization, the nature of the 
reported hospitalization, and the name of the hospital.  

3.  Ask the U. S. Army & Joint Services Records and Research 
Center (JSRRC) to determine the location of the Veteran's unit, 
HHB 7th Battalion (Hawk) 2nd Artillery, to include whether the 
unit was near the Korean DMZ where Agent Orange was used.

IF the Veteran provides specific information about the reported hospitalization, also ask the JSRRC to determine the hospital's location,
to include whether it was near where Agent Orange was used.  

4.  After the development is completed, adjudicate the claim of 
service connection for diabetes.  If the benefit sought on appeal 
remains denied, then furnish the Veteran and his attorney a 
supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


